DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
Regarding Claims 1-20: Considering Prong 1 of the 101 analysis, the claims 1 and 11  recites mathematical concepts that is used to” A knowledge distillation system/method for supervised training of a student network with a teacher network; input a batch to the teacher network; input the batch to the student network; generate a teacher activation map at a layer of the teacher network; generate a student activation map at a layer of the student network corresponding to the layer of the teacher network; generate a pairwise teacher similarity matrix based on the teacher activation map; generate a pairwise student similarity matrix based on the student activation map; and minimize a knowledge distillation loss defined as a difference between the pairwise teacher similarity matrix and the pairwise student similarity matrix”. Considering Prong 1 of the 101 analysis, the limitations in claims 1 and 11 recite an abstract idea, in particular a mathematical concepts, a set of concepts that may be performed mathematical calculation base result.    
Thus, the claims recite a set of mathematical algorithm steps. Which for the Prong 1  of the eligibility test, this is identified as judicial exception and the judicial exception is not integrated into a practical application because the claim does not recite any additional elements. 
Claims do not provide an “Inventive Concept” because as discussed with respect to Step 2A Prong Two, claim only directed to mathematical formualtion steps based result, there is no the additional element  in the claims and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.
Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application at Prong 2.  The recitation of the  processor, memory represents the implementation of the abstract idea on a computer using generic computer processing components and memory.  The claim as a whole does not represent an improvement in the functioning of a computer as a computer per se; instead the claim as a whole appears to merely use the computer as a tool to perform the abstract idea steps.  
Another consideration consideration is whether the claim as a whole constitutes an improvement to some technology or technical field.  It is not sufficient to generally link the use of the abstract idea to a particular technological environment or field of use.  (This distinction is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  In contrast, the claimed invention in Parker v Flook merely established a general link between the recited abstract idea and the particular technological environment or field of use of networking, without reciting a particular technological process which was being improved.)    There is no context provided in the claims which would limit the claim to a particular practical application of the abstract idea, rather than simply monopolizing the abstract idea across all possible particular industries.  
Based on these considerations, the additional elements in the claims do not appear to integrate the abstract idea into a practical application at Prong 2.  Instead, the claim would tend to monopolize the abstract idea itself.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claims to amount to significantly more than the abstract idea itself.  The considerations in this case are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claims do not amount to significantly more than the abstract idea.
Similar analysis of the other claims reach the same conclusion.  Dependent claims 2-10, 12-20 recite further details of abstract idea of mathematical concepts. Therefore, Dependent Claims  2-10, 12-20 recite further details of abstract idea of mathematical concepts as cited in Claims 1 and 11, without any practical application and inventive concepts and thus Claims are ineligible.
Allowable Subject Matter
Claims 1- 20  would be allowable overcome all the 101 rejection as cited above. 
the following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 11, the closest prior art Wei teaches embedding topic modeling.
The subject matter of claim would be allowable because the closest prior art (see attached PTO-892 and IDS) fails to disclose or render obvious the limitations of generate a teacher activation map at a layer of the teacher network; generate a student activation map at a layer of the student network corresponding to the layer of the teacher network; generate a pairwise teacher similarity matrix based on the teacher activation map; generate a pairwise student similarity matrix based on the student activation map; and minimize a knowledge distillation loss defined as a difference between the pairwise teacher similarity matrix and the pairwise student similarity matrix..
Remaining Claims are also allowable due to dependence over allowed claim if overcome current 101 rejection.
Conclusion
The prior art also made of record and not relied upon is considered pertinent to applicant's disclosure. 
a) Saripalli et al. (US 2020/0272905) disclose the D3MC architecture 302 can train the compressed student network 114 via cross-entropy loss and/or distillation loss from the teacher network 110 and based on the training data 108 and/or the test data 112, thereby yielding the accuracy of the compressed student network 110. As mentioned above, this process of performing one or more compression actions, computing a reward based on the compressed state of the student network, and updating the policy based on the reward is called direct RL learning/training.
b) Zhang et al. (US2020/0175384) disclose Knowledge distillation is a technique to transfer knowledge from one network to another. In one embodiment, the system uses a knowledge distillation process and a dual distillation loss to enable class-incremental learning. Here, the system defines logits as the inputs to the final softmax layer. The system runs a feed-forward pass of both the existing model 502a and/or 502b and the new model 512a and/or 512b for each training image (unlabeled auxiliary data 510) and collect the logits of the two models. Then, the system minimizes the difference between the logits produced for the combined model 520a and/or 520b and the combination of logits generated by the two existing specialist models 502a and/or 502b and 512a and/or 512b, according to a distance metric. This L2 loss may perform better than binary cross-entropy loss or the original knowledge distillation loss.
c) FRukuda et al. (US 2019/0205748) disclose the confusion matrix creator 350 is configured to create a confusion matrix 306 based on the collection of the parallelly labeled class pairs stored in the class pair store 304. The confusion matrix 306 is used by the soft label convertor 340 in calculating the soft labels. The confusion matrix creator 350 has a similar data structure shown in FIG. 4..
d) Tulyakov et al. (US 10,963,748) disclose a compact generative neural network can be distilled from a teacher generative neural network using a training network. The compact network can be trained on the input data and output data of the teacher network. The training network train the student network using a discrimination layer and one or more types of losses, such as perception loss and adversarial loss.
e) Li et al. (Us 10,885,900) disclose Improvements in speech recognition in a new domain are provided via the student/teacher training of models for different speech domains. A student model for a new domain is created based on the teacher model trained in an existing domain. The student model is trained in parallel to the operation of the teacher model, with inputs in the new and existing domains respectfully, to develop a neural network that is adapted to recognize speech in the new domain. The data in the new domain may exclude transcription labels but rather are parallelized with the data analyzed in the existing domain analyzed by the teacher model. The outputs from the teacher model are compared with the outputs of the student model and the differences are used to adjust the parameters of the student model to better recognize speech in the second domain.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/           Primary Examiner, Art Unit 2864